EXHIBIT 10.32

 

Donald T. Heroman

 

Dear Don:

 

This letter agreement (“Agreement”) sets forth the terms and conditions of our
offer of employment to you as Chief Financial Officer of Equifax Inc. After you
have reviewed the terms of our offer, please sign below to signify your
acceptance. We anticipate that your employment will commence on November 25,
2002, and we look forward to working with you as a key member of our leadership
team.

 

1. Employment as Corporate Vice President and Chief Financial Officer of
Equifax. We are hereby offering you (hereinafter “Executive”) the position of
Corporate Vice President and Chief Financial Officer of Equifax Inc.
(“Equifax”). Executive will report to the CEO of Equifax for all operational,
general, and administration matters. Executive’s duties will include formulating
company financial policy and plans, directing activities associated with the
investment of the company’s assets and funds, and the general management of the
accounting, tax, insurance, budget, credit and treasury functions. Executive
will perform such additional duties and have the responsibilities and powers as
delegated to him from time to time by the CEO of Equifax or the Board of
Directors. Executive accepts the duties listed above and agrees to perform in
compliance with instructions and directives of management and to render his
services for the term of this Agreement.

 

2. Term. This Agreement shall commence on November 25, 2002 and continue in
effect until either party gives notice of termination (such period, the “term of
this Agreement”). Either party may terminate this Agreement for any reason and
at any time, with or without cause and with or without advance notice.

 

3. Extent of Services. Executive agrees that during the term of this Agreement
he will devote his full working time and all of his energy and skill to the
diligent performance of Executive’s duties.

 

4. Consideration. As consideration for all of the services performed by
Executive pursuant to this Agreement and the Restrictive Covenant set forth in
Section 5, Equifax will compensate Executive during the term of this Agreement
as follows:

 

4.1 Base Salary. Executive will be entitled to an annual base salary of Three
Hundred Seventy Thousand dollars ($370,000), payable by direct deposit in equal
biweekly installments.

 

4.2 Benefits. Executive will be entitled to participate in all employee benefit
plans and perquisites of Equifax in effect from time to time (including health,
life, disability, dental, retirement plans, financial planning and tax
counseling services, and country club membership) in which employees at his
level are entitled to participate.

 

4.3 Annual Incentive. Executive will be eligible for an annual incentive payment
in accordance with the Executive Incentive Plan in effect for each year. Per
Plan guidelines, the amount of the incentive payment is determined by Equifax’s
overall financial

 



--------------------------------------------------------------------------------

performance and Executive’s individual performance. Executive’s target bonus
will be 60% of base salary paid in the year, with the opportunity to earn up to
180% of base salary paid in the year. Equifax agrees to pay Executive an
incentive payment of $300,000 for Plan year 2002, in an effort to offset any
incentive or bonus Executive will forfeit as a result of commencing employment
with Equifax. The Executive Incentive Plan may be modified at any time in
Equifax’s sole discretion.

 

4.4 Restricted Stock. Immediately upon commencement of employment or the
earliest practical date thereafter, Executive will receive a grant of 10,000
shares of Equifax Inc., restricted stock, which will vest in full upon the third
anniversary of the stock grant. Immediately upon commencement of employment or
the earliest practical date thereafter, Executive will receive a second grant of
12,000 shares, which will vest in 50% increments beginning on the first
anniversary date of the grant. This second grant will become fully vested on the
second anniversary of the grant. These restricted stock grants will be subject
to the additional terms and conditions set forth in separate restricted stock
agreements.

 

4.5 Stock Options. Immediately upon commencement of employment or the earliest
practical date thereafter, Equifax will grant Executive an option to purchase
60,000 shares of Equifax Inc., common stock at the fair market value on the day
of the grant. One-fourth of the shares will vest as of the grant date. Another
one-fourth of the shares will vest on each subsequent anniversary of the grant.
The shares will become fully vested on the third anniversary of the grant. This
grant will be tax qualified, or incentive stock options, to the full extent
permitted under applicable laws or regulations. Additionally, this stock option
grant will be subject to the additional terms and conditions set forth in a
separate stock option agreement.

 

4.6 Executive Life & Supplemental Retirement Benefit Plans. Upon employment,
Executive will be designated a participant in the Executive Life Plan. During
the term of this Agreement, Equifax will pay all policy premiums to provide
Executive $3 million in life insurance coverage under this plan. Equifax is
currently redesigning its Executive Supplemental Retirement Benefit Plan, in
which Executive will be entitled to participate at the appropriate level once
the Plan has been adopted and approved by the Compensation and Human Resources
Committee of the Board. Equifax’s intent is to provide Executive at least as
much value under this Plan as Executive has under his current supplemental
retirement benefit plan.

 

4.7 Change in Control. Upon employment Executive will receive a separate
Change-in-Control agreement, which will provide certain enhanced severance
benefits under specific circumstances. The severance benefits in the
Change-in-Control agreement are in lieu of and not in addition to any severance
benefits payable pursuant to the Severance Pay Plan for Salaried Employees.

 

5. Restrictive Covenants.

 

5.1 Definition. As used in this Section 5, the term “Equifax” means Equifax
Inc., and any of its subsidiary, affiliated or successor companies.

 

5.2 Noncompetition Agreement. Executive agrees that he will not, during

 

2



--------------------------------------------------------------------------------

 

employment with Equifax and for a period of two (2) years following the
termination of his employment, within the Territory (as defined in the attached
Exhibit A), directly or indirectly, provide any Services (as defined below) to
or for the benefit of any individual, business, corporation or other entity or
organization that engages in any of the following businesses: consumer credit
reporting services, direct to consumer credit reporting services and products,
credit and direct marketing services, customer relationship management and
customer data integration products, fraud protection services, airport passenger
security services and products, commercial credit reporting services, identity
authentication services and global regulatory data services (the “Company’s
Products and Services”). As used herein, “Services” means (a) acting as an
executive officer with general responsibility for financial policy and planning,
and (b) without limiting the forgoing, participating in, and managing and
supervising others in, accounting, tax, insurance, budget, credit, or treasury
functions.

 

5.3 Remedies Upon Breach. Executive agrees that Equifax will be entitled, in
addition to any other remedies and damages available, to an injunction
restraining violations or threatened violations of this Section 5, as well as an
award of any attorneys’ fees which Equifax may incur in enforcing, to any
extent, the provisions of this Section 5, whether or not litigation is actually
commenced and including any appeal.

 

6. Assignability. This Agreement is binding on Equifax and any successors of
Equifax. Equifax may assign this Agreement and its rights under this Agreement
in whole or in part to any corporation or other entity with or into which
Equifax may merge or consolidate or to which Equifax may transfer all or
substantially all of its respective assets.

 

7. Amendment, Waiver. No provisions of this Agreement may be modified, waived or
discharged unless the waiver, modification or discharge is agreed to in writing
signed by Executive and such officer or officers as may be specifically
designated by the Board of Directors of Equifax to sign on their behalf. No
waiver by any party at any time of any breach by any other party of, or
compliance with, any condition or provision of this Agreement will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

8. No Conflicting Obligations. Executive represents and warrants that he is not
subject to any duties or restrictions under any prior agreement with any
previous employer or other person, and that he has no rights or obligations
which may conflict with the interests of Equifax or with Executive’s duties and
obligations under this Agreement. Executive agrees to notify Equifax immediately
if any conflicts occur in the future.

 

9. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the United States where
applicable and otherwise the substantive laws of the State of Georgia.

 

10. Headings. The section headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

11. Construction of Agreement. It is the intent of the parties that this
Agreement will be considered severable in part and in whole, and that if any
covenant or other provision hereof is

 

3



--------------------------------------------------------------------------------

determined to be unenforceable in any part, that portion of the Agreement will
be severed or modified by the Court so as to permit enforcement of the Agreement
to the extent reasonable. It is agreed by the parties that the obligations set
forth herein will be considered to be independent of any other obligations
between the parties, and the existence of any other claim or defense will not
affect the enforceability of this Agreement. Except as otherwise expressly
provided herein, all of the consideration to be provided to Executive hereunder
shall be paid or otherwise provided on and in accordance with and subject to
Equifax’s standard policies, practices, terms and conditions applicable from
time to time under Equifax’s plans, programs and arrangements relating to
compensation and benefits of the type agreed to be provided, including without
limitation, the terms and conditions of Equifax’s standard forms of stock option
or other applicable executive compensation agreements . Without limiting the
foregoing, any and all benefit plans or other plans, programs and arrangements
may be modified, amended, replaced or terminated at Equifax’s sole discretion
unless otherwise expressly provided therein or herein.

 

12. Certification of Understanding. Executive certifies that Executive received
a copy of this Agreement for review and study before being asked to sign it;
read this Agreement carefully; had sufficient opportunity before the Agreement
was signed to ask questions about the provisions of the Agreement and received
satisfactory answers; and understands the Executive’s rights and obligations
under the Agreement. This Agreement constitutes the complete understanding and
agreement of the parties concerning the subject matter of this Agreement. Except
as provided in Sections 4.4, 4.5, 4.7, and 13, there are no other agreements,
written or oral, express or implied, between the parties, concerning the subject
matter of this Agreement.

 

13. Employment Requirements. Equifax’s obligations under this Agreement and any
offer of employment are contingent upon Executive’s satisfactory completion of a
standard pre-employment drug screen and routine credit, background and reference
checks. Equifax’s obligations under this Agreement are also contingent upon
Executive signing Equifax’s standard “Employee Confidentiality, Non-Solicitation
and Assignment Agreement,” which is attached and incorporated by reference.
Executive will comply with and, if requested, execute, all codes of ethical
conduct, securities trading policies and similar agreements and policies that
senior executives of Equifax may from time to time be required to comply with or
execute.

 

 

Sincerely,

/s/    KAREN H. GASTON        

--------------------------------------------------------------------------------

Karen H. Gaston

 

I, Donald T. Heroman have thoroughly read the terms and conditions contained in
this letter pertaining to Equifax’s offer of employment. I fully agree to be
bound by these terms and hereby accept this offer of employment.

 

 

/s/ DONALD T. HEROMAN

--------------------------------------------------------------------------------

Donald T. Heroman

 

4



--------------------------------------------------------------------------------

 

EXHIBIT A — DEFINITION OF TERRITORY

 

Employee acknowledges that Employee will provide Services for or on behalf of
Company in the following areas (the “Territory”):

 

The United States

Argentina

Brazil

Canada

Chile

Costa Rica

El Salvador

Italy

Peru

Portugal

Spain

Uruguay

U.K.

 

5



--------------------------------------------------------------------------------

 

EMPLOYEE CONFIDENTIALITY, NON-SOLICITATION AND

ASSIGNMENT AGREEMENT

 

This Employee Confidentiality, Non-solicitation and Assignment Agreement (the
“Agreement”) is entered into on,

October 29, 2002 by and between Equifax Inc. on behalf of itself, its subsidiary
and/or affiliate companies

      Date

(collectively “Equifax”) and the undersigned Equifax employee (“Employee”).

 

Statement of Facts

 

The purpose of this Agreement is to obtain Employee’s commitment to protect and
preserve Equifax’s business relationships, Trade Secrets and Confidential
Information as defined below.

 

Statement of Terms

 

1.   Employment Relationship. Employee acknowledges that (A) this Agreement is
not an employment agreement, and (B) his or her employment with Equifax is not
specified for any particular term. Employee will abide by Equifax’s rules,
regulations, policies and practices as revised from time to time by Equifax at
its sole discretion.

 

2.   Agreement Not to Solicit Employees. During the term of Employee’s
employment by Equifax and for a period of six (6) months following the
termination of Employee’s employment for any reason, Employee will not, either
directly or indirectly, on his or her behalf or on behalf of others, solicit for
employment or hire, or attempt to solicit for employment or hire, any Equifax
employee with whom Employee had regular contact in the course of his or her
employment or any Equifax employee at any facility where Employee performed
services for Equifax.

 

3.   Trade Secrets and Confidential Information.

  (a)   All Trade Secrets (defined below) and Confidential Information (defined
below), and all materials containing them, received or developed by Employee
during the term of his or her employment are confidential to Equifax, and will
remain Equifax’s property exclusively. Except as necessary to perform Employee’s
duties for Equifax, Employee will hold all Trade Secrets and Confidential
Information in strict confidence, and will not use, reproduce, disclose or
otherwise distribute the Trade Secrets or Confidential Information, or any
materials containing them, and will take those actions reasonably necessary to
protect any Trade Secret or Confidential Information. Employee’s obligation
regarding Trade Secrets will continue indefinitely, while Employee’s obligations
regarding Confidential Information will cease two (2) years from the date of
termination of Employee’s employment with Equifax.

 

  (b)   “Trade Secret” means information, including, but not limited to,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential Equifax customers or
suppliers which (A) derives independent economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (B) is the subject of Equifax’s efforts that are reasonable under the
circumstances to maintain secrecy; or as otherwise defined by applicable state
law. “Confidential Information” means any and all knowledge, information, data,
methods or plans (other than Trade Secrets) which are now or at any time in the
future developed, used or employed by Equifax which are treated as confidential
by Equifax and not generally disclosed by Equifax to the public, and which
relate to the business or financial affairs of Equifax, including, but not
limited to, financial statements and information, marketing strategies, business
development plans and product or process enhancement plans.

 

  (c)   Employee acknowledges that Equifax is obligated under federal and state
credit reporting and similar laws and regulations to hold in confidence and not
disclose certain information regarding individuals, firms or corporations which
is obtained or held by Equifax, and that Equifax is required to adopt reasonable
procedures for protecting the confidentiality, accuracy, relevancy and proper
utilization of consumer credit information. In that regard, except as necessary
to perform Employee’s duties for Equifax, Employee will hold in strict
confidence, and will not use, reproduce, disclose or otherwise distribute any
information which Equifax is required to hold confidential under applicable
federal and state laws and regulations, including the federal Fair Credit
reporting Act (15 U.S.C. § 1681 et. Seq.) and any state credit reporting
statutes.

 

  (d)   Employee agrees that any unauthorized disclosure of confidential codes
or system access instructions or file data, intentional alteration or
destruction of data, or unauthorized access or updating of Employees own or any
other file can lead to immediate dismissal and federal prosecution under the
Fair Credit Reporting Act, the Counterfeit Access Device and Computer Fraud and
Abuse Act, or prosecution under other state and federal laws. Should Employee
ever be approached by anyone to commit unauthorized or illegal acts or to
disclose confidential materials or data, Employee will immediately report this
directly to Equifax management.

 

6



--------------------------------------------------------------------------------

 

  (e)   Except as set forth in a separate written agreement executed by an
officer of Equifax, ownership of all programs, systems, inventions, discoveries,
developments, modifications, procedures, ideas, innovations, know-how or designs
developed by Employee relating to his or her employment with Equifax will be
Equifax’s property. Employee will cooperate in applying for patents or
copyrights on those developments as Equifax requests, and assign those patents
or copyrights to Equifax. The confidentiality requirements of the preceding
paragraphs will apply to all of the above.

 

  (f)   At Equifax’s request or on termination of Employee’s employment with
Equifax, Employee will deliver promptly to Equifax all Equifax property in his
or her possession or control, including all Trade Secrets and Confidential
Information and all materials containing them.

 

4.   Remedies. Employee agrees that his or her promises in this Agreement are
reasonable and necessary to protect and preserve the interests and assets of
Equifax, and that Equifax will suffer irreparable harm if Employee breaches any
of his or her promises. Therefore, in addition to all the remedies provided at
law or in equity, Equifax will be entitled to a temporary restraining order and
permanent injunctions to prevent a breach or contemplated breach of any of
Employee’s promises. While Employee will retain the absolute right to pursue any
claim, demand, action or cause of action that he or she may have against
Equifax, if not otherwise compromised or released, the existence of any claim,
demand, action or cause of action by Employee against Equifax, if any, will not
constitute a defense to the enforcement by Equifax of any of Employee’s promises
in this Agreement.

 

5.   Severability. Each provision of this Agreement is separate and severable
from the remaining provisions, and the invalidity or unenforceability of any
provision will not affect the validity or enforceability of any other
provisions. Further, if any provision is ruled invalid or unenforceable by a
court of competent jurisdiction because of a conflict between that provision and
any applicable law or regulation, that provision will be curtailed only to the
extent necessary to make it consistent with that law or regulation.

 

6.   Assignment. Equifax may assign its rights and obligations under this
Agreement. Employee may not assign his or her rights and obligations under this
Agreement.

 

7.   Waiver. Equifax’s waiver of any breach of this Agreement will not be
effective unless in writing, and will not be a waiver of the same or another
breach on a subsequent occasion.

 

8.   Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of Georgia without reference to its conflicts of laws
provisions.

 

9.   Entire Agreement. This Agreement contains Employee’s entire agreement with
Equifax regarding the subject matter covered by this Agreement. No amendment or
modification of this Agreement will be valid or binding on Equifax or Employee
unless in writing signed by both parties. All prior understandings and
agreements regarding the subject matter of this Agreement are terminated.

 

THIS AGREEMENT, AS A CONDITION OF EMPLOYEE’S EMPLOYMENT OR CONTINUED EMPLOYMENT
WITH EQUIFAX, IMPOSES UPON EMPLOYEE CERTAIN CONFIDENTIALITY RESTRICTIONS WITH
RESPECT TO TRADE SECRETS AND CONFIDENTIAL INFORMATION BELONGING TO EQUIFAX. BY
SIGNING BELOW, EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ AND UNDERSTANDS
THIS AGREEMENT.

 

EMPLOYEE:    /s/    DONALD T. HEROMAN

--------------------------------------------------------------------------------

                          Signature

 

EQUIFAX

   

By:    /s/ KAREN H. GASTON

--------------------------------------------------------------------------------

Print Name:      Donald T. Heroman    

 

Title:    Chief Administrative Officer    

Date:                 10/29/02    

 

Company/Department:    Equifax Inc.      

     

 

7